DETAILED ACTION
The Amendment filed on April 28th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Donald J. Lecher on August 04th, 2022. During the telephone conference, Mr. Lecher has agreed and authorized the Examiner to amend claims 1, 8-16 & 19-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 8-16 & 19-20 as following:
Claim 1: (Currently Amended) A method comprising:
receiving, by a processor, an item of information in response to a query to an end-user database;
determining, by the processor, that the item of information potentially includes an item of sensitive information by analyzing a source, in the end-user database, of the item of information with respect to an organization of items of information in the end-user database, where a ratio of unsearchable fields of the item of information to a total number of fields of the item of information is one of greater than or equal to a predetermined threshold; and

preventing or allowing, by the processor and based on determining whether a first user account is authorized to have access to the item of sensitive information, a presentation of the item of sensitive information.

Claim 8: (Currently Amended) The method of claim 1, wherein thepreventing or allowing the presentation of the item of sensitive information further comprises preventing the item of information from being an information management system.

Claim 9: (Currently Amended) The method of claim 8, 
receiving, from one of the at least one user interface, a first signal, the first signal including an indication that a first user account, authenticated to the one of the at least one user interface, is authorized to have access to the item of sensitive information; and
causing, in response to a receipt of the first signal, the item of information to be presented by the one of the at least one user interface.

Claim 10: (Currently Amended) The method of claim 9, 
receiving, from the one of the at least one user interface, a second signal, the second signal including an indication that the item of information lacks the item of sensitive information; and
causing, in response to a receipt of the second signal, the item of information to be designated to be presentable by the at least one user device:
despite the inclusion of the item of sensitive information; and
even though a second user account, authenticated to the at least one user interface, is unauthorized to have access to the item of sensitive information.

Claim 11: (Currently Amended) The method of claim 10, 
producing a first digital signature of a first value of the item of information;
storing the first digital signature;
producing, in response to a receipt of a second value of the item of information in response to another query of the end-user database, a second digital signature;
comparing the second digital signature with the first digital signature; and
preventing, in response to a lack of a match between the second digital signature and the first digital signature, the second value of the item of information from being caused to be presented by the at least one user interface.

Claim 12: (Currently Amended) The method of claim 1, wherein is authenticated to a user interface of [[the]] an information management system[[;]], [[and]] the method further comprising causing, in response to a determination that the first user account is authorized to have access to the item of sensitive information, the item of information to be presented by the user interface.

Claim 13: (Currently Amended) The method of claim 12, 
receiving, from the user interface, a signal, the signal including an indication that the item of information lacks the item of sensitive information; and
causing, in response to a receipt of the signal, the item of information to be designated to be presentable by at least one user device of the information management system:
despite the inclusion of the item of sensitive information; and
even though a second user account, authenticated to the at least one user interface, is unauthorized to have access to the item of sensitive information.

Claim 14: (Currently Amended) The method of claim 13, 
producing a first digital signature of a first value of the item of information;
storing the first digital signature;
producing, in response to a receipt of a second value of the item of information in response to another query of the end-user database, a second digital signature;
comparing the second digital signature with the first digital signature; and
preventing, in response to a lack of a match between the second digital signature and the first digital signature, the second value of the item of information from being caused to be presented by the at least one user interface.

Claim 15: (Currently Amended) A non-transitory computer-readable medium storing computer code including instructions to cause a processor to:
receive an item of information in response to a query of an end-user database;
determine an existence of an item of sensitive information associated with an item of information by analyzing a source, in the end-user database, of the item of information with respect to an organization of items of information in the end-user database, where a ratio of unsearchable fields of the item of information to a total number of fields of the item of information is one of greater than or equal to a predetermined threshold; and

prevent or allow, based on determining whether a first user account is authorized to have access to the item of sensitive information, a presentation of the item of sensitive information.

Claim 16: (Currently Amended) A system comprising:
a memory configured to store an item of information; and
a processor configured to:
receive the item of information in response to a query of an end-user database;
determine an existence of an item of sensitive information associated with the item of information by analyzing a source, in the end-user database, of the item of information with respect to an organization of items of information in the end-user database, where a ratio of unsearchable fields of the item of information to a total number of fields of the item of information is one of greater than or equal to a predetermined threshold; and

prevent or allow, based on determining whether a first user account is authorized to have access to the item of sensitive information, a presentation of the item of sensitive information.

Claim 19: (Currently Amended) The system of claim 16, wherein the end-user database and [[the]] an information management system are components of an overall system.

Claim 20: (Currently Amended) The system of claim 16, wherein the end-user database and the system for identifying that the item of information potentially includes the item of sensitive information are components of an overall system.

Examiner’s Statement of reason for Allowance
Claim 5 was canceled. Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed method, a non-transitory computer-readable medium and a system for identifying that an item of information potentially includes an item of sensitive information. The closest prior arts, as previously recited, Guo (U.S. Pub. Number 2021/0036995) and Haller (U.S. Patent Number 9,147,042) are also generally direct to various aspects for data processing and data verification. However, none of Guo and Haller teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 15 and 16. For example, none of the cited prior arts teaches or suggests the elements of “receiving, by a processor, an item of information in response to a query to an end-user database; determining, by the processor, that the item of information potentially includes an item of sensitive information by analyzing a source, in the end-user database, of the item of information with respect to an organization of items of information in the end-user database, where a ratio of unsearchable fields of the item of information to a total number of fields of the item of information is one of greater than or equal to a predetermined threshold; and preventing or allowing, by the processor and based on determining whether a first user account is authorized to have access to the item of sensitive information, a presentation of the item of sensitive information.” Therefore, the claims are allowable over the cited prior arts.
Claims 3-4, 6-14 & 17-20 are allowed because of their dependence from independent claims 1 & 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436